          Case 2:17-cv-02724-SPL Document 59 Filed 04/16/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Kohler Marsh,                               NO. CV-17-02724-PHX-SPL
10                  Plaintiff,
                                                     JUDGMENT OF DISMISSAL IN A
11   v.
                                                     CIVIL CASE
12   MindGeek SARL, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed April
18   16, 2019, Plaintiff to take nothing, and the complaint and action are dismissed.

19                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
20
21   April 16, 2019
                                               s/ Michelle Sanders
22                                       By    Deputy Clerk
23
24
25
26
27
28
